 Case 2:17-cv-05125-MWF-PJW Document 102 Filed 04/16/19 Page 1 of 4 Page ID #:3428



 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   Christopher T. Casamassima (CA Bar. No. 211280)
     Chris.Casamassima@wilmerhale.com
 3   350 South Grand Avenue, Suite 2100
     Los Angeles, CA 90071
 4   Telephone: (213) 443-5300
     Facsimile: (213) 443-5400
 5
     WILMER CUTLER PICKERING
 6    HALE AND DORR LLP
     Andrew E. Shipley (admitted pro hac vice)
 7   Andrew.Shipley@wilmerhale.com
     Souvik Saha (admitted pro hac vice)
 8   Souvik.Saha@wilmerhale.com
     1875 Pennsylvania Avenue NW
 9   Washington, DC 20006
     Telephone: (202) 663-6283
10   Facsimile: (202) 663-6363
11   Attorneys for Defendant Northrop
12   Grumman Systems Corporation

13                       UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15

16   KST Data, Inc.,                       CASE NO. 2:17-CV-05125-MWF-PJWx
17
                       Plaintiff,          JOINT REQUEST FOR A STATUS
18         v.                              UPDATE REGARDING NORTHROP
                                           GRUMMAN’S PENDING MOTION
19
     Northrop Grumman Systems              FOR SUMMARY JUDGMENT
20   Corporation,
21
                       Defendant.          Before:      Hon. Michael W. Fitzgerald
22
                                           Pretrial Conf.:    May 20, 2019
23
                                           Trial Date:        June 11, 2019
24                                         Action Filed:      June 14, 2017
25

26

27

28
                   JOINT REQUEST FOR STATUS UPDATE REGARDING MOTION FOR SUMMARY JUDGMENT
                                                          CASE NO. 2:17-cv-05125-MWF-PJWx
 Case 2:17-cv-05125-MWF-PJW Document 102 Filed 04/16/19 Page 2 of 4 Page ID #:3429



 1         Plaintiff KST Data, Inc. (“KST”) and Defendant Northrop Grumman Systems
 2   Corporation (“Northrop Grumman”) (collectively, the “Parties”), by and through
 3   their undersigned counsel, hereby respectfully submit this Joint Request:
 4         WHEREAS, on January 25, 2019, Northrop Grumman filed its Motion for
 5   Summary Judgment (the “MSJ”) (Dkt. No. 77);
 6         WHEREAS, on February 1, 2019, the Court continued the hearing date for
 7   the MSJ to March 4, 2019 (Dkt. No. 83);
 8          WHEREAS, on March 4, 2019, the Court heard oral argument by the Parties
 9   regarding the MSJ and took the matter under submission (Dkt. No. 98);
10         WHEREAS, pursuant to the Court’s Scheduling Order, the trial date for this
11   action is June 11, 2019 and the deadline to file initial trial-related documents,
12   including motions in limine, is April 29, 2019 (Dkt. No. 29);
13         WHEREAS, in light of the Court’s Scheduling Order and the upcoming
14   deadlines therein,
15

16   THE PARTIES HEREBY RESPECTFULLY SUBMIT, by and through their
17   undersigned counsel, this Joint Request for a status update or status conference
18   regarding the timing of the Court’s anticipated resolution of Northrop Grumman’s
19   pending Motion for Summary Judgment.
20

21

22

23

24

25

26

27

28
                    JOINT REQUEST FOR STATUS UPDATE REGARDING MOTION FOR SUMMARY JUDGMENT
                                                           CASE NO. 2:17-cv-05125-MWF-PJWx

                                                2
 Case 2:17-cv-05125-MWF-PJW Document 102 Filed 04/16/19 Page 3 of 4 Page ID #:3430



 1   Dated: April 16, 2019                 WILMER CUTLER PICKERING
 2                                         HALE AND DORR LLP
 3                                         By: /s/ Christopher T. Casamassima
 4                                         Christopher T. Casamassima (SBN 211280)
                                           Chris.Casamassima@wilmerhale.com
 5                                         350 South Grand Avenue, Suite 2100
                                           Los Angeles, CA 90071
 6                                         Telephone: (213) 443-5300
                                           Facsimile: (213) 443-5400
 7
                                           Andrew E. Shipley
 8                                         Andrew.Shipley@wilmerhale.com
                                           Souvik Saha
 9                                         Souvik.Saha@wilmerhale.com
                                           1875 Pennsylvania Avenue NW
10                                         Washington, DC 20006
                                           Telephone: (202) 663-6283
11                                         Facsimile: (202) 663-6363
12                                         Attorneys for Defendant Northrop
                                           Grumman Systems Corporation
13

14

15                                        ERVIN COHEN & JESSUP LLP
16                                        By: /s/ Jason L. Haas
17                                        Randall S. Leff (No. 77148)
                                          rleff@ecjlaw.com
18                                        Jason L. Haas (SBN 217290)
                                          jhaas@ecjlaw.com
19                                        Amy S. Russell (SBN 284131)
                                          arussell@ecjlaw.com
20                                        9401 Wilshire Boulevard, Ninth Floor
                                          Beverly Hills, CA 90212
21                                        Telephone: (310) 273-6333
                                          Facsimile: (310) 859-2325
22
                                          Attorneys for Plaintiff KST Data, Inc.
23

24

25

26

27

28
                   JOINT REQUEST FOR STATUS UPDATE REGARDING MOTION FOR SUMMARY JUDGMENT
                                                          CASE NO. 2:17-cv-05125-MWF-PJWx

                                              3
 Case 2:17-cv-05125-MWF-PJW Document 102 Filed 04/16/19 Page 4 of 4 Page ID #:3431



 1                                L.R. 5-4.3.4 Certification
 2         I hereby certify that all other signatories listed, on whose behalf this filing is
 3   submitted, concur in the filing’s content and have authorized this filing.
 4

 5   DATED: April 16, 2019                   WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
 6
                                             By: /s/ Christopher T. Casamassima
 7
                                             Christopher T. Casamassima (No. 211280)
 8                                           Chris.Casamassima@wilmerhale.com
                                             350 South Grand Avenue, Suite 2100
 9                                           Los Angeles, CA 90071
                                             Telephone: (213) 443-5300
10                                           Facsimile: (213) 443-5400
11                                           Attorneys for Defendant Northrop Grumman
                                             Systems Corporation
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                    JOINT REQUEST FOR STATUS UPDATE REGARDING MOTION FOR SUMMARY JUDGMENT
                                                           CASE NO. 2:17-cv-05125-MWF-PJWx

                                                 4
